EXHIBIT 23.2 CONSENT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT We hereby consent to the use in the Form S-1 Registration Statement of Healthway Shopping Network, Inc. to be filed on or around February 21, 2012ofour report for the year ended December 31, 2009 relating to the financial statements of Healthway Shopping Network, Inc. whichappear in such Form S-1, and to the reference to our Firm under the caption "Experts" in such filing. De Leon & Company, P.A. Certified Public Accountants February 21, 2012
